AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

UNITED STATES DISTRICT COURT

for the
Northern District of lowa

United States of America
Vv. Case No. 19-CR-4045-LTS-KEM

Amy Francisco

 

Defendant

Ne Nee ee ee

ORDER TEMPORARY DETENTION AND SCHEDULING HEARING

A hearing in this case is scheduled as follows:
[_] Preliminary Hearing
[¥] Detention Hearing

[_] Bond Revocation Hearing

 

 

_ Place: United States Courthouse Before Judge Kelly K.E. Mahoney
320 6th Street - First Floor Courtroom
| Sioux City, lowa 51101 Date and Time: 08/27/2019 at 1:45 PM

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date, 08/22/2019 ke AG Lltaaeg

Judge's signature

Kelly K.E. mnt
Chief United States Magistrate Judge

 

Printed name and title

Case 5:19-cr-04045-LTS-KEM Document 13 Filed 08/23/19 Page 1of1
